Case 2:15-cv-06076-MCA-MAH Document 385-7 Filed 07/12/19 Page 1 of 5 PageID: 6652




                               EXHIBIT 7
Case 2:15-cv-06076-MCA-MAH Document 385-7 Filed 07/12/19 Page 2 of 5 PageID: 6653

The brother of Dubovoy will be brought to court for an attempt to bribe a detective of NABU in the case
on “Kray…”                                                                               Page 1 of 4




INFORMATIONAL WAVE
_______________________________________________________________________________________________________________________________________________________________________________________________________________________




The brother of Dubovoy will be brought to                                                                                                         The news feed
                                                                                                                                                  ___________________________________________________________________________


court for an attempt to bribe a detective of                                                                                                      What happened at the meeting of pro-
NABU in the case on “Krayan”                                                                                                                      Russian political parties of Truhanov,
                                                                                                                                                  Kernes, Novynskyi, Murayev in Kyiv
                                                                                                                                                  10.06.2019
10.01.2019 admin Not a part of any column
                                                                                                                                                  Odessa politician called not to buy into
The court scheduled for February 27 at 3:00pm a                                                                                                   the Stockholm syndrom: an opinion
preparatory session in the criminal proceedings related to                                                                                        09.06.2019
the accusation of a deputy of Odessa Regional Council
                                                                                                                                                  The meeting of Truhanov, Kernes,
Oleg Babenko and brother of the former deputy Alexander
                                                                                                                                                  Ahmetov, Novynskyi, Homutynnik and
Dubovoy Pavel in offering a bribe to a detective of the                                                                                           Murayev was rescheduled again
National Anti-Corruption Bureau.                                                                                                                  09.06.2019

The corresponding decision was adopted by the Pecherski                                                                                           A hot session of Odessa mayor`s office;
                                                                                                                                                  construction at the seaside, billion
District Court of the city of Kiev, according to “Slovo I
                                                                                                                                                  tranche and communal property on sale
Delo”.                                                                                                                                            09.06.2019

As it is known, Babenko and Dubovoy are accused of                                                                                                The meeting of the political party of
offering 500 thousand US dollars as a bribe through                                                                                               Truhanov-Kernes with others pro-Putin
                                                                                                                                                  political powers was transferred from
collusion to the Head of the Main Subdivision of detectives
                                                                                                                                                  Odessa to Kyiv
of NABU Andrey Kaluzhynski. The indicated funds,                                                                                                  08.06.2019
according to the version of the investigation, they offered in
exchange for removal of arrest off the money of                                                                                                   Singers on tour in RF will entertain the
“Development Elite” LLC in the amount of 185 million UAH.                                                                                         audience
These funds were received by the company from Odessa
City




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na… 6/10/2019
Case 2:15-cv-06076-MCA-MAH Document 385-7 Filed 07/12/19 Page 3 of 5 PageID: 6654

The brother of Dubovoy will be brought to court for an attempt to bribe a detective of NABU in the case
on “Kray…”                                                                               Page 2 of 4
Council for the sale of two administrative buildings of the         at the meeting of Truhanov and
bankrupt plant “Krayan” in order to situate in them a new           Kernes in Odessa
                                                                    08.06.2019
local Mayor`s office at the artificially high price.
The funds were seized in the framework of criminal                  Leaders of political parties of Odessa
proceedings regarding the accusation of the City Mayor of           region addressed Zelensky regarding
Odessa Gennadiy Truhanov, his deputy Pavel Voogelman                the appointment of the Head of RSA:
and other persons in illegal appropriation of 185 mln UAH of        video
                                                                    07.06.2019
Odessa budget. Besides this, the defendants allegedly
wanted to arrange the closing of the case in relation to            Kernes and Truhanov are calling for a
Truhanov and other persons by means of a bribe.                     large popular assembly in Odessa:
                                                                    what is known
Let us recall that on January 12 of 2018 the General                07.06.2019
Prosecutor`s Office exposed during offering of a bribe to the       Odessa residents demand that
detective of NABU the deputy of Odessa Regional Council             Zelensky organizes an open
Babenko and his accomplice, who managed to flee.                    competition for the position of the
However, on June 15 of 2018 General Prosecutor`s Office             head of RSA
succeeded in arresting the helper of the deputy, Pavel              06.06.2019
Dubovoy, the brother of the former people`s deputy.                 Odessa residents demand that
                                                                    Avakov, “the minister of murderers” is
Let us recall as well that in April of 2018 during the court        fired: a telling photo report
session on the case of Odessa City Mayor Gennadiy                   05.06.2019
Truhanov the prosecutor of Specialized Anti-Corruption
Prosecutor`s Office publicized the correspondence in the
messenger on the phone belonging to one of the subjects,
whose last name was Dubovoy. From the phone
correspondence it is clear how the former people`s deputy
Aleksander Dubovoy together with the deputy of Odessa
Regional Council, the former director of the plant “Krayan”
Oleg Babenko, suspected of an attempt of bribing a detective                Hot Session
of NABU, attorney of Babenko Igor Korotiuk, lawyer of
“Development Elite” LLC Igor Kravchenko and judge
Liudmila Kiziun are trying to influence the decision adopted
by Solomenski Court, talking about the need to remove the
arrest off 185 million UAH, located on the accounts of the
company “Development Elite” LLC.




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na… 6/10/2019
Case 2:15-cv-06076-MCA-MAH Document 385-7 Filed 07/12/19 Page 4 of 5 PageID: 6655

The brother of Dubovoy will be brought to court for an attempt to bribe a detective of NABU in the case
on “Kray…”                                                                               Page 3 of 4

« PREVIOUS                                             NEXT »     Odessa mayor`s office:
Germany sees in Mihaylik                  Victor Kryvenko will    Construction at the seaside,
the new generation of                      represent the party    a billion tranche and
Ukrainian politicians               “Narodny Ruh Ukrainy” at
                                                                  communal property on sale
                                     the presidential elections
                                                                  At the very beginning of the week,
                                                                  10th of June, in Odessa there will take
                                                                  place the regular session of Odessa
                                                                  City Council. At first it was planned for
                                                                  June 5th but for unknown reasons the
                                                                  date […]
                                                                  ________________________




                                                                  Get in touch
                                                                  Your name (obligatory)




                                                                  Your email (obligatory)




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na… 6/10/2019
Case 2:15-cv-06076-MCA-MAH Document 385-7 Filed 07/12/19 Page 5 of 5 PageID: 6656

The brother of Dubovoy will be brought to court for an attempt to bribe a detective of NABU in the case
on “Kray…”                                                                               Page 4 of 4




                                                                         Topic




                                                                          Message




                                                                             To send




Hits                8
Hosts               8
In total       189351

volna.od.ua © 2019 / All rights are protected © Informational Wave




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na… 6/10/2019
